Exhibit 10.12


SECOND WAIVER TO NOTE PURCHASE AGREEMENT


This SECOND WAIVER TO NOTE PURCHASE AGREEMENT dated as of June 7, 2016 (this
“Waiver”) to the Note Purchase Agreement (as defined below) is between Omega
Pharma N.V., a company incorporated with limited liability in Belgium (the
“Company”), and each of the institutions which is a signatory to this Waiver
(collectively, the “Noteholders”).
R E C I T A L S:
A.The Company and each of the Noteholders have heretofore entered into the Note
Purchase Agreement dated May 19, 2011 (as amended by the First Amendment and
Consent to Note Purchase Agreement, dated as of October 7, 2011, the “Note
Purchase Agreement”). The Company has heretofore issued an aggregate principal
amount of €135,043,889 5.1045% Guaranteed Senior Notes, due July 28, 2023 (the
“Notes”) pursuant to the Note Purchase Agreement. The Noteholders are the
holders of 100% of the outstanding principal amount of the Notes.
B.The Company delivered (i) an Officer’s Compliance Certificate on September 18,
2015, in respect of the four fiscal quarter period ended June 30, 2015 (the
“June 2015 Compliance Certificate”; a copy of which has been provided to the
Noteholders), which June 2015 Compliance Certificate certified that the ratio of
Consolidated Net Debt to Consolidated EBITDA (the “Leverage Ratio”) for Half
Year-End Date ending June 30, 2015 was 3.40 to 1.00 which demonstrated
compliance with the financial covenant set forth in Section 10.4(a) of the Note
Purchase Agreement for Half Year-End Date ending June 30, 2015 which prohibits
the Company from allowing the Leverage Ratio to exceed 3.50 to 1.00 and (ii) an
Officer’s Compliance Certificate on April 27, 2016 in respect of the four fiscal
quarter period ended December 31, 2015 (the “December 2015 Compliance
Certificate”; attached as Exhibit A to the First Waiver, as defined below),
which December 2015 Compliance Certificate certified that the Leverage Ratio for
Year-End Date ending December 31, 2015 was 3.34 to 1.00 which demonstrated
compliance with the financial covenant set forth in Section 10.4(a) of the Note
Purchase Agreement for Year-End Date ending December 31, 2015 which prohibits
the Company from allowing the Leverage Ratio to exceed 3.50 to 1.00.
C.Enclosed with the June 2015 Compliance Certificate, the Company delivered, in
accordance with Section 7.1 of the Note Purchase, the Company’s financial
statements for the half-year ended June 30, 2015 (the “June 2015 IFRS Financial
Statements”), which June 2015 IFRS Financial Statements contained the financial
information used to calculate the Leverage Ratio for Half Year-End Date ending
June 30, 2015.
D.Enclosed with the December 2015 Compliance Certificate, the Company delivered,
in accordance with Section 7.1 of the Note Purchase, the Company’s financial
statements for year ended December 31, 2015 (the “December 2015 IFRS Financial
Statements”), which December 2015 IFRS Financial Statements contained the
financial information used to calculate the Leverage Ratio for Year-End Date
ending December 31, 2015.
E.The Company intends to (i) provide an updated internally generated
consolidated income statement and balance sheet in respect of the period ended
June 30, 2015 (the “Revised June 2015 Financial Information”) and (ii) restate
the December 2015 IFRS Financial Statements (the









--------------------------------------------------------------------------------




“December 2015 Restatement”; and Omega Pharma N.V.’s December 2015 IFRS
Financial Statements after taking into effect the December 2015 Restatement, the
“Restated December 2015 IFRS Financial Statements”) and, as a result of the
Revised June 2015 Financial Information and the Restated 2015 IFRS Financial
Statements, (i) the Leverage Ratio for Half Year-End Date ending June 30, 2015
(the “Revised June 2015 Leverage Ratio”) may increase to a ratio not to exceed
4.25 to 1.00 and (ii) the Leverage Ratio for Year-End Date ending December 31,
2015 (the “Revised December 2015 Leverage Ratio”) may increase to a ratio not to
exceed 4.00 to 1.00.
F.The Company and the Noteholders previously entered into a Waiver to Note
Purchase Agreement dated as of May 16, 2016, as amended by a letter agreement
dated May 23, 2016 (as amended, the “First Waiver”) pursuant to which the
Company requested and the Noteholders agreed to waive, effective as of December
31, 2015, the Events of Default (the “Original Specified Events of Default”)
which occurred or may occur as a result of the December 2015 Restatement with
respect to the December 2015 IFRS Financial Statements: (i) under Section 11(c)
of the Note Purchase Agreement as a result of the Company’s failure to comply
with Section 10.4(a) of the Note Purchase Agreement for the Year-End Date ending
December 31, 2015, (ii) under Section 11(d) of the Note Purchase Agreement as a
result of the failure to provide the annual financial statements and
accompanying compliance certificate as and when required under Section 7.1(b) of
the Note Purchase Agreement for the December 31, 2015 Year-End Date and (iii)
under Section 11(e) of the Note Purchase Agreement as a result of the material
misrepresentations contained in the December 2015 IFRS Financial Statements and
the December 2015 Compliance Certificate related to the Leverage Ratio of the
Company for the December 31, 2015 Year-End Date, in all cases subject to the
terms and conditions set forth in the First Waiver.


G.The Company is unable to comply with the terms of the First Waiver, and the
Company (i) has again requested that the Noteholders waive the Original
Specified Event of Default which may or have occurred as described in paragraph
F of the recitals above and (ii) has requested and the Noteholders have so
agreed to waive, effective as of December 31, 2015, the Events of Default (the
“New Specified Events of Default” and together with the Original Specified
Events of Default, collectively, the “Specified Events of Default”) which
occurred or may occur as a result of the issuance of the Revised June 2015
Financial Information: (a) under Section 11(c) of the Note Purchase Agreement as
a result of the Company’s failure to comply with Section 10.4(a) of the Note
Purchase Agreement for the Half Year-End Date ending June 30, 2015 and (b) under
Section 11(e) of the Note Purchase Agreement as a result of the material
misrepresentations contained in the 2015 June IFRS Financial Statements and the
June 2015 Compliance Certificate related to the Leverage Ratio of the Company
for the June 30, 2015 Half Year-End Date.
 
H.Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Note Purchase Agreement unless herein defined or the context
shall otherwise require.


I.All requirements of law have been fully complied with and all other acts and
things necessary to make this Waiver a valid, legal and binding instrument
according to its terms for the purposes herein expressed have been done or
performed.




2





--------------------------------------------------------------------------------




NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Waiver set forth in Section 4 hereof, and
in consideration of good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the Company and the Noteholders do hereby agree
in accordance with Section 17 of the Note Purchase Agreement as follows:
SECTION 1.    WAIVER.
Subject to the terms and conditions set forth in Section 4 of this Waiver, the
Noteholders hereby waive, effective as of December 31, 2015, (a) any Specified
Event of Default described in clause (i) of paragraph F and clause (a) paragraph
G of the recitals hereto which may occur as a result of the Revised June 2015
Financial Information and December 2015 Restatement and the Revised June 2015
Leverage Ratio and the Revised December 2015 Leverage Ratio and (b) the
Specified Events of Default described in clauses (ii) and (iii) of paragraph F
and clause (b) of paragraph G of the recitals hereto. This is a limited waiver
and shall not be deemed to constitute a waiver of any other Default or Event of
Default or any future breach or violation of the Note Purchase Agreement or the
Notes. Except as expressly provided herein, the foregoing waiver shall not
constitute (a) a modification or alteration of the terms, conditions or
covenants of the Note Purchase Agreement or any document entered into in
connection therewith, or (b) a waiver, release or limitation upon the exercise
by the Noteholders of any of their rights, legal or equitable, hereunder or
under the Note Purchase Agreement. Except as set forth above, each Noteholder
reserves any and all rights and remedies which it has had, has or may have under
the Note Purchase Agreement and/or the Notes.
The waiver and agreements set forth in this Section 1 is effective solely for
the purposes set forth herein and shall not be deemed to (other than in respect
of the Specified Events of Default) (w) waive, release, modify or limit the
Company’s obligations to otherwise comply with all terms and conditions of the
Note Purchase Agreement, (x) waive any other existing or future Default or Event
of Default, (y) create a course of dealing or constitute a consent to any future
amendment, waiver or consent, or (z), prejudice any right or rights that the
Noteholders may have presently or in the future under or in connection with the
Note Purchase Agreement (all of which rights and remedies are expressly
reserved), except as expressly provided herein.
The waivers provided in this Section 1 shall cease to be effective, and such
Specified Events of Default shall be reinstated and be deemed to be continuing,
unless (a) the Company provides the Revised June 2015 Financial Information and
the Restated December 2015 IFRS Financial Statements, and accompanying
respective Revised Compliance Certificates (defined below) on or before June 30,
2016, (b) the Leverage Ratio determined for the Rolling Twelve Months ended June
30, 2015 does not exceed 4.25 to 1.00 and (c) the Leverage Ratio determined for
the Rolling Twelve Months ended December 31, 2015 does not exceed 4.00 to 1.00.


SECTION 2.    AGREEMENTS.
2.1.    The Company agrees to deliver to the Noteholders (a) revised compliance
certificates (collectively, the “Revised Compliance Certificates”) setting forth
the information required to calculate the Revised June 2015 Leverage Ratio and
the Revised December 2015


3





--------------------------------------------------------------------------------




Leverage Ratio, respectively, (b) the Revised June 2015 Financial Information
and (c) the Restated December 2015 IFRS Financial Statements, in each case,
promptly after the date hereof, but in no event no later than June 30, 2016.
SECTION 3.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
To induce the Noteholders to execute and deliver this Waiver (which
representations shall survive the execution and delivery of this Waiver), the
Company represents and warrants to the Noteholders that:
(a)    this Waiver has been duly authorized, executed and delivered by the
Company and this Waiver constitutes the legal, valid and binding obligation of
the Company enforceable against it in accordance with its terms, except as such
enforcement may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors' rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
(b)    the Note Purchase Agreement constitutes the legal, valid and binding
obligation of the Company enforceable against it in accordance with their
respective terms, except as such enforcement may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors' rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law);
(c)    the execution, delivery and performance by the Company of this Waiver (i)
has been duly authorized by all requisite corporate action and, if required,
shareholder action, (ii) does not require the consent or approval of any
governmental or regulatory body or agency, and (iii) will not (A) violate (1)
any provision of law, statute, rule or regulation or its certificate of
incorporation or bylaws, (2) any order of any court or any rule, regulation or
order of any other agency or government binding upon it, or (3) any provision of
any indenture, agreement or other instrument to which it is a party or by which
its properties or assets are or may be bound, or (B) result in a breach or
constitute (alone or with due notice or lapse of time or both) a default under
any indenture, agreement or other instrument;
(d)    as of the date hereof and after giving effect to this Waiver (other than
the Specified Events of Default), no Default or Event of Default has occurred
which is continuing;
(e)    no consideration or remuneration has been paid or will be paid to any
agent or any lender under any Principal Credit Facility as an inducement to
enter into any amendment, consent or waiver in respect thereof; and
(f)    all the representations and warranties contained in Section 5 of the Note
Purchase Agreement (other than any representations and warranties related to the


4





--------------------------------------------------------------------------------




Specified Events of Default) are true and correct in all material respects with
the same force and effect as if made by the Company on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to earlier dates, in which case they shall be true and correct in all
material respects as of such earlier date.


SECTION 4.    CONDITIONS TO EFFECTIVENESS OF THE WAIVERS.
The waivers set forth in Section 1 shall not become effective until, and shall
become effective when, each and every one of the following conditions shall have
been satisfied:
(a)    executed counterparts of this Waiver, duly executed by the Company and
the Noteholders, shall have been delivered to the Noteholders;
(b)    the Subsidiary Guarantors shall have executed and delivered to the
Noteholders the Subsidiary Guarantor Acknowledgement in the form of Exhibit A
attached hereto;
(c)    the Company shall have paid the amendment fee in accordance with Section
6 below; and
(d)    the representations and warranties of the Company set forth in Section 3
hereof are true and correct on and with respect to the date hereof.
Upon satisfaction of all of the foregoing and subject to the last paragraph of
Section 1, the waivers set forth in Section 1 shall become effective.


SECTION 5.    PAYMENT OF NOTEHOLDERS’ FEES AND EXPENSES.
The Company hereby confirms its obligations under the Note Purchase Agreement,
whether or not the agreements hereby contemplated are consummated, to pay upon
demand all reasonable out-of-pocket fees and expenses, including attorneys' fees
and expenses, incurred by any Noteholder in connection with this Waiver or the
transactions contemplated hereby, in enforcing any rights under this Waiver, or
in responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Waiver or the transactions contemplated
hereby.
SECTION 6.    PAYMENT OF AMENDMENT FEE.
The Company shall pay to each Noteholder, on or prior to the date hereof, an
amendment fee equal to, in the aggregate, 0.50% of the outstanding principal
amount of the Notes held by each such Noteholder.
SECTION 7.    MISCELLANEOUS.
7.1.    This Waiver shall be construed in connection with and as part of the
Note Purchase Agreement, and except as modified and expressly amended by this
Waiver, all terms,


5





--------------------------------------------------------------------------------




conditions and covenants contained in the Note Purchase Agreement and the Notes
are hereby ratified and shall be and remain in full force and effect.
7.2.    The descriptive headings of the various Sections or parts of this Waiver
are for convenience only and shall not affect the meaning or construction of any
of the provisions hereof.
7.3.    THIS WAIVER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
7.4.    TIME IS OF THE ESSENCE WITH RESPECT TO ALL CONDITIONS, AGREEMENTS OR
OTHER PROVISIONS HEREIN.
7.5.    The execution hereof by you shall constitute a contract between us for
the uses and purposes hereinabove set forth, and this Waiver may be executed in
any number of counterparts, each executed counterpart constituting an original,
but all together only one agreement.


















Remainder of Page Intentionally Left Blank


6





--------------------------------------------------------------------------------








OMEGA PHARMA N.V.


By: /s/ Judy L. Brown    
Name: Judy L. Brown
Title: Director




By: /s/ P. M. O’Sullivan    
Name: P. M. O’Sullivan
Title: Director






ACCEPTED AND AGREED TO:


NOTEHOLDERS
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By: /s/ Jason Boe    
Name: Jason Boe
Title: Vice President






[Signature Page to Second Waiver to Note Purchase Agreement]







--------------------------------------------------------------------------------






Exhibit A


SUBSIDIARY GUARANTOR ACKNOWLEDGEMENT
As of June 7, 2016
Each of the undersigned Subsidiary Guarantors hereby acknowledges and agrees to
the terms of the Second Waiver to Note Purchase Agreement, dated as of June 7,
2016 (the “Second Waiver”), waiving certain terms of that Note Purchase
Agreement, dated May 19, 2011, as amended by that certain First Amendment and
Consent to Note Purchase Agreement dated as of October 7, 2011 (as so amended,
the “Note Purchase Agreement”), among Omega Pharma N.V. and the noteholders
party thereto. Each of the Subsidiary Guarantor confirms that, upon the
effectiveness of the Second Waiver, each Subsidiary Guarantee Agreement shall
remain in full force and effect and be the legal, valid and binding obligation
of such Subsidiary Guarantor party thereto against it in accordance with its
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors' rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law). Each Subsidiary Guarantor hereby further
confirms that, upon the effectiveness of the Second Waiver, each Subsidiary
Guarantee Agreement shall continue to guaranty and secure all of the Guaranteed
Obligations (as defined therein).
OMEGA PHARMA BELGIUM N.V.


By:    /s/ EXCITO BVBA – Magnus Bruhn     
Name:    EXCITO BVBA – Magnus Bruhn
Title:    Director                    




By:     /s/ BRANDRACER BVBA – Geert Cools
Name:    BRANDRACER BVBA – Geert Cools                    
Title: Director


OMEGA PHARMA NEDERLAND B.V.
formerly known as CHEFARO NEDERLAND B.V.


By:     /s/ BRANDRACER BVBA – Geert Cools
Name:    BRANDRACER BVBA – Geert Cools                    
Title: Director



















--------------------------------------------------------------------------------






OMEGA PHARMA HOLDING NEDERLAND B.V.


By:    /s/ Joost Hunfeld
Name: Joost Hunfeld
Title: Director


OMEGA PHARMA ESPAÑA S.A.


By:     /s/ BRANDRACER BVBA – Geert Cools
Name:    BRANDRACER BVBA – Geert Cools                    
Title: Director


CHEFARO PHARMA ITALIA SRL


By:    /s/ Geert Cools
Name:    Geert Cools                    
Title: Director


OMEGA PHARMA NORDIC AB
formerly known as ACO HUD AB


By:    /s/ Geert Cools
Name:    Geert Cools                    
Title: Director


By:    /s/ Magnus Bruhn     
Name:    Magnus Bruhn
Title:    Director
OMEGA PHARMA DEUTSCHLAND GMBH
formerly known as DEUTSCHE CHEFARO GMBH


By:    /s/ Stephan Tomat
Name: Stephan Tomat
Title: General Manager







--------------------------------------------------------------------------------






WARTNER EUROPE B.V.


By:     /s/ BRANDRACER BVBA – Geert Cools
Name:    BRANDRACER BVBA – Geert Cools                    
Title: Director


DAMIANUS B.V.


By:    /s/ CALISCO BVBA – Carl Bamelis
Name:    CALISCO BVBA – Carl Bamelis                    
Title: Director


MEDGENIX BENELUX N.V.


By:     /s/ BRANDRACER BVBA – Geert Cools
Name:    BRANDRACER BVBA – Geert Cools                    
Title: Director


By:    /s/ EXCITO BVBA – Magnus Bruhn     
Name:    EXCITO BVBA – Magnus Bruhn
Title:    Director


BIOVER NV


By:    /s/ CALISCO BVBA – Carl Bamelis
Name:    CALISCO BVBA – Carl Bamelis                    
Title: Director


By:    /s/ PACHTERS BOS BVBA – Lieven Costers
Name:    PACHTERS BOS BVBA – Lieven Costers                    
Title: Director







--------------------------------------------------------------------------------




ACO HUD NORDIC AB
By:    /s/ Geert Cools
Name:    Geert Cools                    
Title: Director


By:    /s/ Magnus Bruhn     
Name:    Magnus Bruhn
Title:    Director


RICHARD BITTNER AG


By:    /s/ Magnus Bruhn     
Name:    Magnus Bruhn
Title:    Director









